Citation Nr: 1709673	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  02-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee total arthroplasty.  

2.  Entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals.  

3.  Prior to July 18, 2006, entitlement to a compensable evaluation for service-connected bilateral hearing loss. 

4.  On and after July 18, 2006 to September 1, 2008, entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss.  

5.  On and after September 1, 2008, entitlement to a compensable disability evaluation for service-connected bilateral hearing loss, to include whether the reduction of the disability evaluation from 10 percent to noncompensable as of September 1, 2008, was proper.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to June 1956, from May 1961 to February 1970, and from May 1971 to September 1977.  The Veteran served in Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the St. Petersburg, Florida, Regional Office which denied a temporary total disability evaluation for right knee arthroplasty residuals and TDIU.  In March 2002, the Veteran submitted a notice of disagreement (NOD).  In October 2002, the Montgomery, Alabama, Regional Office (RO) issued a statement of the case (SOC) to the Veteran.  In October 2002, the Veteran submitted a substantive appeal.

In March 2003, the RO denied service connection for a right knee disorder.  In March 2003, the Veteran submitted a NOD.  In November 2003, the RO issued a SOC to the Veteran.  In December 2003, the Veteran submitted a substantive appeal.  

In August 2006, the RO, in pertinent part, increased the evaluation for service-connected bilateral hearing loss from noncompensable to 10 percent disabling, effective July 18, 2006.  In September 2006, the Veteran submitted a NOD with the effective date assigned for the increased rating for his bilateral hearing loss.  He specifically sought an effective date that went back to the date of his claim, which was in October 2005.  The RO and the Board have interpreted this as a claim for an increased evaluation prior to July 18, 2006.  Pursuant to a March 2002 claim, the RO subsequently issued a rating decision denying an increased rating for the same disability in March 2003.  No new and material evidence or notice of disagreement was received by the RO in the year following this denial.  Thus, the March 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a January 2007 rating decision, the RO determined that the August 2006 rating decision was clearly and unmistakably erroneous in awarding a 10 percent evaluation for the bilateral hearing loss and proposed to reduce that evaluation from 10 percent to noncompensable.   

In a June 2008 rating decision, the RO reduced the evaluation for bilateral hearing loss from 10 percent to noncompensable, effective September 1, 2008.  In April 2009, the RO denied a compensable evaluation for the Veteran's bilateral hearing loss.  In April 2009, the Veteran submitted a NOD with the evaluation assigned for his bilateral hearing loss.  In April 2011, the RO issued a SOC.  In April 2011, the Veteran submitted a substantive appeal regarding the evaluation.

The Veteran presented testimony before the undersigned Veterans Law Judge in an August 2015 Travel Board hearing.  A transcript of this hearing is of record.  Thereafter, the Board remanded this claim in January 2016 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and a social and industrial survey and documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disorder and entitlement to a temporary total disability evaluation for right total knee arthroplasty residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There was CUE in an August 2006 rating decision because the statutory or regulatory provisions extant at the time of the rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.

2.  Prior to July 18, 2006, the Veteran's hearing loss was manifested by level II hearing acuity in the bilateral ears.  

3.  On and after July 18, 2006, at their worst levels, the Veteran has level III acuity in the right ear and level II acuity in the left ear.  

4.  Resolving all doubt in favor of the Veteran, the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral hearing loss disability from 10 percent to noncompensable was proper in light of the clear and unmistakable error in the August 2006 rating decision. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for a compensable disability rating prior to July 18, 2006, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss from July 18, 2006, to August 31, 2008, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for a compensable disability rating for bilateral hearing loss on and after September 1, 2008, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

5.  The criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

For the increased rating issue, VA's duty to notify was satisfied by a letter dated in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file, including VA treatment records and records from the Social Security Administration.  The Veteran has not identified any available, outstanding records that are relevant to the claims being decided herein.  

The Veteran was also afforded VA examinations in February 2009 and April 2016.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the Veteran's bilateral hearing loss in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

For the reduction claim, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. 3.105 (e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Here, the VCAA does not apply to the claim decided herein.  The Board will now determine whether the proper procedures were followed in this regard.  

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e), (i). 

A January 2007 rating decision proposed to reduce the Veteran's rating.  The Veteran was sent a letter in March 2007 informing him of the error and the RO's intention to correct this error by issuing a rating reduction.  The letter afforded him 60 days to provide additional evidence contesting the RO's decision and 30 days from the date of the letter for the Veteran to request a hearing.  No additional evidence or a request for a hearing was received.  In June 2008, the RO issued a rating decision implementing the reduction in disability rating from 10 percent to noncompensable, effective September 1, 2008.  The Veteran appealed the rating decision implementing the reduction.  The Board thus finds that the procedural requirements for the rating reduction were followed in this case.  

Next, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the prior remand directed, in pertinent part, that the RO to obtain any outstanding VA treatment records and to provide a new VA examination for bilateral hearing loss.  Records were obtained in February 2016 and a VA audio examination was provided in April 2016.  Thus, there has been compliance with the prior remand for the issues decided herein.  

Finally, the Board is granting TDIU for the entire appeal period.  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted.  Thus, no discussion of VA's duties with regard to TDIU is necessary.  

II.  Propriety of the reduction

Before the Board addresses whether an increased disability rating is warranted for the various periods on appeal for the Veteran's bilateral hearing loss, resolution of the question of whether the reduction of a 10 percent disability rating for this condition as of September 1, 2008 was proper, is necessary.  

A previous rating decision by the RO is binding and will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.104(a), 3.105(a).  Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

There is a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a). Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85 (c).

Here, the RO relied on the findings of a July 2006 VA audiology examination in assigning the 10 percent disability for bilateral hearing loss.  At the July 2006 examination, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
85
90
LEFT
35
35
40
90
100

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The pure tone threshold average was 60 decibels in the right ear and 66 decibels in the left ear.  The examiner did not find that language difficulties or other problems made the combined use of pure tone average and speech discrimination inappropriate.  Further, the Veteran's puretone thresholds at the applicable levels did not show exceptional patterns of hearing impairment as discussed in 38 C.F.R. § 4.86.  

As noted above, the assignment of Roman numeral designations for these findings is properly done under Table VI.  Application of Table VI reveals a Roman numeral designation of II for both ears.  When those values are applied to Table VII, the result is a noncompensable evaluation.  

The RO applied table VIa in the August 2006 rating decision, resulting in application of a Roman numeral value of V for the Veteran's left ear.  Application of that value with Roman numeral II for the right ear yields a 10 percent disability rating.  However, as determined above, the use of table VIa in determining the appropriate numeric designation of hearing impairment was improper, as the July 2006 examiner did not determine that the use of the the speech discrimination was inappropriate.  Further, the Veteran's puretone thresholds at the applicable levels did not show exceptional patterns of hearing impairment as discussed in 38 C.F.R. § 4.86.

After a review of the evidence, the Board concludes that the RO's finding of CUE in the August 2006 rating decision was correct.  The statutory or regulatory provisions extant at that time were incorrectly applied to the medical facts that existed at the time of the adjudication, the error was undebatable, and the error manifestly changed the outcome.  

Having determined that CUE was present in the 2006 rating decision, the remedy used to correct such error was reduction, and as determined above, the proper procedures governing reduction were observed.  

In sum, the Board finds that the reduction of the rating for bilateral hearing loss from 10 percent to noncompensable based on CUE, effective September 1, 2008, was proper and restoration of the 10 percent rating is not warranted.


III.  Increased Evaluations for Bilateral Hearing Loss 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a). Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85 (c).

	A.  Prior to July 18, 2006

At a November 2002 VA examination, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
90
95
LEFT
45
45
50
95
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The pure tone threshold average was 70 decibels in the right ear and 73 decibels in the left ear.  The examiner found that the use of the word recognition score was appropriate for the Veteran.  Using Table VI, these audiometric findings equate to level II hearing in both right and left ears.  When those values are applied to Table VII, the result is a noncompensable evaluation.  

At an August 2004 VA examination, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
90
95
LEFT
40
40
50
95
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The pure tone threshold average was 60 decibels in the right ear and 71.25 decibels in the left ear.  The examiner found that the use of the word recognition score was appropriate for the Veteran.  Using Table VI, these audiometric findings equate to level II hearing in both right and left ears.  When those values are applied to Table VII, the result is a noncompensable evaluation.  

The Board finds that the evidence does not show that an increased rating for bilateral hearing loss was warranted at any time prior to July 18, 2006.  

      B.  From July 18, 2006, to September 1, 2008

Initially, the Board notes that a disability rating higher than 10 percent for bilateral hearing loss is not warranted for the period between July 18, 2006, and September 1, 2008.  The Board has already found that it was CUE for the 10 percent rating to be assigned in the first place.  There is no audiological data of record other than the July 18, 2006 VA examination from this portion of the appeal period.  As the right and left ear findings in that examination equated to level II hearing, application of Table VII results in a noncompensable evaluation.  Thus, the preponderance of the evidence is against a rating in excess of 10 percent for bilateral hearing loss.  

      C.  On and after September 1, 2008

At a February 2009 VA examination, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
80
90
LEFT
30
35
45
90
100

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The pure tone threshold average was 57.5 decibels in the right ear and 67.5 decibels in the left ear.  The examiner found that the use of the word recognition score was appropriate for the Veteran.  Using Table VI, and when rounding the decibel average in the right ear to 58, these audiometric findings equate to level II hearing in both right and left ears.  When those values are applied to Table VII, the result is a noncompensable evaluation.  


At an April 2016 VA examination, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
75
90
90
LEFT
40
50
55
95
100+

The pure tone threshold average was 74 decibels in the right ear and 75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.  The examiner found that the use of the word recognition score was appropriate for the Veteran.  Using Table VI, these audiometric findings equate to level III hearing in the right ear and level II hearing in the left ear.  When those values are applied to Table VII, the result is still a noncompensable evaluation.  

VA treatment records also document treatment for bilateral hearing loss, to include the issuance of hearing aids and consultations regarding bilateral hearing loss.  In his August 2015 hearing, the Veteran testified that he was deaf in his left ear and going deaf in his right ear.  The Veteran also noted that he was receiving cream for an ear infection that results in him having to take his hearing aids out on occasion.  Other than the Veteran's statements that describe severe hearing loss and VA records that show treatment for the same, these sources of evidence are otherwise less informative of the severity of the Veteran's bilateral hearing loss than the February 2009 and April 2016 VA examinations.  

In short, the audiometric findings do not amount to a compensable rating at any point during the appeal period.  As such, a compensable evaluation is not warranted on and after September 1, 2008.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) for the entire period on appeal.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms. Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

IV.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016). 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age. 38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the Board notes that the Veteran has met the schedular criteria for a TDIU for the entirety of the appeal period.  Since July 2001, he has been service-connected for the following:  left tibial varus, tibial osteotomy, left knee, rated as 10 percent disabling from March 9, 1998, to October 29, 2002, and 30 percent disabling from October 30, 2002, to September 6, 2007; left knee total arthroplasty, rated 100 percent from September 7, 2007, to October 30, 2007, 30 percent disabling from November 1, 2008, to April 6, 2009, 100 percent from April 6, 2009, to May 31, 2010, 30 percent from June 1, 2010 to August 14, 2011, 100 percent from August 15, 2011 to November 30, 2011, 30 percent from December 1, 2011, to March 14, 2013, and 60 percent thereafter; lumbar spine degenerative disc disease, rated as 40 percent disabling from March 9, 1998; cervical spine degenerative disc disease, rated 20 percent until October 29, 2002, and rated 30 percent thereafter; a left ankle injury, rated noncompensable until October 29, 2002, and rated 10 percent thereafter; shell fragment wounds, both feet, rated noncompensable from March 9, 1998; and bilateral hearing loss, rated noncompensable for the entire appeal period aside from a 10 percent disability rating from July 19, 2006, to August 31, 2006.  

For the entire appeal period, the Veteran has had one 60 percent disability, at the very least, based on his combined service-connected disabilities affecting his orthopedic body system, as specified in 38 C.F.R. § 4.16(a)(3).  He has a combined evaluation of 60 percent from March 9, 1998 to October 29, 2002.  Thereafter, he has either had a 70 percent combined evaluation or a total disability rating due to his left knee surgeries, with at least one disability rated at 40 percent or more.  Since March 15, 2013, he has been in receipt of a 90 percent combined rating.  In short, the Veteran meets the schedular criteria for a TDIU.  

Thus, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  

The Veteran submitted a claim in July 2001, citing his back, left knee, hearing disability, and arthritis disabilities as contributing conditions to unemployability.  He listed his last occupation prior to retiring in 1996 as a truck driver.  He listed his education as high school.  

In a July 2001 occupational therapy note, a therapist noted that the Veteran reported being independent with performing all activities of daily living, to include upper and lower extremity dressing, bathing, grooming, oral care, self-feeding, toileting, reaching, and foot inspection tasks.  He also had functional independence performing ambulation through the use of a cane.  The Veteran had reportedly retired approximately two to three years previously from his occupation as a heavy equipment operator and truck driver.  The therapist commented on the Veteran's decreased functional use of his bilateral hands due to osteoarthritis.  He also had decreased strength and functional use per the Veteran's own report.  The Veteran was advised to use self-therapy techniques for his hands.  

In an August 2004 VA general examination, the Veteran reported last working five years previously as a truck driver for heavy equipment.  He had not worked since that time due to back pain and problems with the bilateral knees.  Because of his conditions, he was unable to squat or walk on stairs.  He had been using crutches in both hands for six and a half years and would take Advil for the pain in his back and knees.  The Veteran reported still driving.  The Veteran reported being able to perform his activities of daily living, but indicated that he was really limited to driving and otherwise being "around the house."  The examiner noted that the Veteran may be unable to be employed as a truck driver using heavy equipment, but was unable to comment with 100 percent certainty that the Veteran would not be able to perform light duty work without speculation.  She did note that it was unusual that an individual who falls as a result of knee conditions and who uses bilateral walking canes would be driving a full-size pickup truck like the Veteran's.  

In a February 2009 VA general examination, the examiner discussed the totality of the Veteran's service-connected disabilities, opining that the Veteran's orthopedic conditions do not significantly impair his activities of daily living or ability to perform sedentary and light physical employment activities.  The examiner's opinion did not reflect consideration of the Veteran's service-connected bilateral hearing loss, nor his history of employment as a truck driver.  

In his April 2015 Board hearing, the Veteran testified that he had worked as a truck driver, equipment operator, and tugboat operator after his service.  These conditions were all physical jobs, testified the Veteran.  When asked by the undersigned Veterans Law Judge, the Veteran indicated that being deaf alone was enough to preclude him from working as a tugboat operator.  

In an April 2016 social and industrial survey, a social worker noted that the Veteran retired due to his back and knee issues.  A VA examiner indicated that the Veteran is capable of sedentary physical activity, based on his service-connected conditions alone, if he so chooses.  It was unclear what examination this opinion was based on.  

The Veteran was awarded disability benefits by the Social Security Administration as a result of the primary diagnosis of degenerative disc disease and secondary diagnosis of arthritis of the knees, severe, in 1995.  

After a thorough review and resolving all doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of TDIU for the entire appeal period.  Upon consideration of the record in its entirety, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  As noted, the Veteran has lengthy history working in occupations such as a truck driver, heavy equipment operator, and tugboat operator, after his military service.  His only education is high school.  The evidence during the appeal period suggests that the Veteran's service-connected orthopedic conditions prevent all duties aside from perhaps light capacity work or sedentary work.  It is clear that his orthopedic conditions alone prevented the Veteran from doing the type of work in which he has education or training.  Given the Veteran's lengthy history in this type of work, and his lack of alternative education and training, the Board finds that these limitations prevent him from carrying out the work for which he has experience and training. 

This conclusion is consistent with the findings of the February 2009 and April 2016 examiners, who found that the Veteran's orthopedic conditions prevented all types of work aside from sedentary and light physical employment activities.  Regarding the conclusions of record that the Veteran is able to perform sedentary work, these findings do not address whether the Veteran's education, training, and experience would qualify him for any such job.  Further, the Board finds it significant that the Veteran was awarded disability benefits by SSA due, in part, to musculoskeletal disabilities.  The Board finds that the record is sufficient to establish that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  


ORDER

Prior to July 18, 2006, a compensable evaluation for bilateral hearing loss is denied.   

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from July 18, 2006, to September 1, 2008, is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied on and after September 1, 2008.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regrettably, remand is necessary for further development for the Veteran's claim of entitlement to service connection for a right knee disorder and for the claim of entitlement to a temporary total disability evaluation for right total knee arthroplasty residuals.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury or symptoms, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran claims that his right knee disorder is due to service or as secondary to his service-connected left knee disorder.  

In May 2001, the Veteran requested compensation for a right knee, having undergone a surgery in May 2001.  He sought pay pursuant to Sections 4.29 and 4.30 for the recuperation period.  May 2001 VA treatment notes document that the Veteran underwent a right knee arthroscopy to treat a right knee medial meniscus tear.  VA treatment records document an April 2001 x-ray series, which showed a minimal degree of degenerative osteoarthritic changes of the right knee with mild narrowing of the medial joint compartment. Subsequent October 2001 x-rays of the right knee showed degenerative osteoarthritic changes of the right knee.  In January 2002, the Veteran underwent a right total knee arthroplasty.  

VA provided the Veteran an examination for his right knee in January 2003.  The examiner referred to x-ray reports of the right knee from April and November 2002, both showing mild degenerative joint disease in the form of minimal bony spur formation involving the left tibial spine area and posterior patellar surface.  The examiner essentially noted that it was a possibility that his right knee disability was related to his service-connected left knee disability, but stated that the likelihood did not amount to the level of as likely as not.  The examiner referred to the previous bone scans which showed degenerative changes in multiple locations, noting that he did not think all of these areas could be to be secondary or due to the left knee condition.  Further, regarding overuse, the examiner expressed doubts that one would see degenerative changes on the side of the purported overuse which were significantly worse than the limb which was purportedly being protected or offloaded during the gait cycle.  

In his March 2003 notice of disagreement, the Veteran asserted that he was informed by an examining physician at the VA medical center in January 2003 that the cause of his right knee condition was his service-connected left knee condition as well as degenerative changes that had their onset while he was on active duty.  He reiterated this argument in December 2003, specifying further that his 11 years in military service, nine of them in the Special Forces, was the beginning of the problems with his knees.  

In a September 2004 opinion, a VA examiner opined that the Veteran's service-connected left knee disorder had no relationship to the Veteran's right total knee arthroplasty in January 2002.  No explanation was provided.  

In a May 2005 VA orthopedic clinic note, RWG noted that the Veteran had undergone right knee prosthesis for degenerative joint disease and that it was already established that the Veteran had longstanding degenerative joint disease in his left knee.  RWG opined that it was as likely as not that the condition of the Veteran's left knee contributed to or aggravated the condition in his right knee, causing an increased load to the right knee and eventually causing him to have such degenerative joint disease of the right knee that he needed replacement of the joint.  In a February 2006 VA orthopedic clinic note, however, RWG commented that the etiology of the Veteran's chronic right knee pain is unclear.  

The Veteran underwent another right knee surgery in September 2010.  

VA provided the Veteran an examination in his right knee in April 2016.  During the clinical interview, the Veteran described having to be in a wheel chair for two years.  He reported a history of a total right knee arthroplasty and that his right knee was now loose.  The knee would have pain two to three times per day, each episode lasting approximately an hour.  The examiner noted the absence of right knee complaints or notations in his service treatment records.  Then the examiner provided a summary and excerpt from a medical treatise regarding a contralateral leg.  Specifically, the excerpt notes that few references have been found to the effect of a limp on the opposite leg.  The evidence available, explained the examiner, showed that injury in one extremity rarely caused a major problem in the opposite or uninjured extremity.  Noting that the Veteran's knee was difficult to examine secondary to the Veteran's general debility and recent neck surgery, the examiner noted that the Veteran cooperated fully and was able to move his leg freely.  However, the examiner opined that the left and right knee disorders are etiologically distinct diagnoses as a cause of contralateral disease, referring to the excerpt cited earlier in the report.  Due to this, the examiner opined that the Veteran's right knee condition was less likely than not caused by, related to, or worsened beyond its natural progression by military service or by service-connected left knee condition or treatment for the same, to include as due to overuse.  

In an addendum opinion, the examiner noted that he did address this condition by opining that the Veteran's right knee arthroplasty was less likely not caused by, related to, or worsened beyond natural progression by military service, repeating his previous notation of the Veteran's normal right knee at the time of his separation board in November 1976.  

This opinion is inadequate.  The examiner provided rationale for his conclusion that the left knee disorder did not cause or aggravate the Veteran's claimed right knee disorder.  The examiner used this reasoning for his conclusion that a right knee disorder was not due to service.  However, that rationale does not adequately address the Veteran's claim on a direct theory of entitlement.  The Board acknowledges that the Veteran's service treatment records were silent for right knee treatment, as noted by the examiner.  However, the examiner's opinion is further inadequate for failure to consider the Veteran's lay statements regarding the onset of right knee symptoms in service or shortly thereafter.  

Next, whether the Veteran is entitled to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals, is inextricably intertwined with the remanded issue of service connection for a right knee disorder.  See Harris.  As such, remand is appropriate of this issue pending adjudication of the service connection claim.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the preceding development is completed, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's right knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's right knee disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must address the Veteran's lay statements that his time in the Special Forces and his 11 years of active duty were the start of his knee problems.

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disorder caused or aggravated the right knee disorder.  The examiner must address the following opinions of record:  1) the January 2003 VA examination; 2) RWG's May 2005 and February 2006 opinions; and 2) the April 2016 VA examination.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


